SHAW, Judge,
concurring specially.
I concur in affirming J.G.J.’s adjudication of delinquency; however, I question the wisdom of allowing an erroneous finding of guilt as to one of the charged offenses on which that adjudication was based to go uncorrected by either this Court or the trial court. In Chambers v. State, 497 So.2d 607, 611 (Ala.Crim.App.1986), this Court noted:
“The juvenile court’s finding that Chambers was guilty of second degree theft ... is due to be reversed.
[[Image here]]
“... Since the State only proved that the total of all the missing property was $21, Chambers’ adjudication of guilty of theft in the second degree cannot stand.”
*314I would prefer that this Court either vacate the erroneous finding or remand the case with instructions for the juvenile court to do so.